Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 11/18/2021. Claims 1-2, 7, and 10-12 have been amended. Claims 3-6, 8-9, and 13-14 are cancelled without prejudice. Thus, claims 1-2, 7, 10-12, and 15-16 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-2, 7, 10-12, and 15-16 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claim 1 including:
“wherein the cavity substrate comprises: a cavity frame in which the plurality of accommodation portions formed; and a second RF signal transmission pattern which is formed on a lower surface of the cavity frame, and wherein one end of the second RF signal transmission pattern is connected to an RF signal transmission electrode, and the other end of the second RF signal transmission pattern is formed to extend toward the center of the cavity frame and is connected to the first RF signal transmission pattern of the antenna substrate through a via hole.”
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        01/29/2022